Exhibit 10.16

 

[g223611lwi001.jpg]

 

November 3, 2015

 

[Name]

[Address]

 

Re:                             Employment Terms

 

Dear [Name]:

 

As you know, Exterran Holdings, Inc. (to be renamed Archrock, Inc.), a Delaware
corporation (the “Company”) is spinning off a new publicly-traded company,
Exterran Corporation (“SpinCo” and such spin-off, the “Spin-Off”), which will
own the assets and liabilities associated with the Company’s international
services and global fabrication businesses.  In connection with the Spin-Off,
and effective as of the effective time of the Spin-Off (the “Effective Time”), I
am pleased to offer you the position of [      ] of SpinCo, on the terms and
conditions set forth below.

 

1.   POSITIONS, DUTIES AND RESPONSIBILITIES.  As of the Effective Time, you will
serve as [      ] of SpinCo, and will have such duties and responsibilities as
are usual and customary for your position.  You will report directly to the
Chief Executive Officer of SpinCo, and will work at SpinCo’s offices located in
Houston, Texas, except for travel to other locations as may be reasonably
necessary to fulfill your responsibilities.  At SpinCo’s request, you will serve
SpinCo and/or its subsidiaries and affiliates in other offices, directorships
and capacities in addition to the foregoing.  In the event that you serve in any
one or more of such additional capacities, your compensation will not be
increased beyond that specified in this letter.  You will be expected to devote
your full business time and attention to the business and affairs of SpinCo and
the performance of your duties hereunder.

 

2.   AT-WILL EMPLOYMENT.  You acknowledge and agree that your employment with
SpinCo is “at-will” and not for any specified time, and may be terminated, with
or without cause and with or without notice, at any time by you or SpinCo;
provided, however, that you will be entitled to certain benefits and payments
upon certain terminations of employment, as described in paragraphs 8 and 9
below.  The nature of your at-will employment relationship cannot be changed
except in a writing signed by you and an authorized representative of SpinCo.

 

3.   BASE COMPENSATION.  During your employment with SpinCo, your base salary
will be as set forth on Exhibit A attached hereto (the “Base Salary”), less
payroll deductions and all required withholdings, payable in accordance with
SpinCo’s normal payroll practices but no less often than bi-weekly.  Your Base
Salary will be subject to annual review in the discretion of the board of
directors of SpinCo (the “Board”) or a designated committee of the Board.

 

--------------------------------------------------------------------------------


 

4.   SHORT-TERM INCENTIVE.  For each fiscal year of SpinCo ending during the
term of your employment, you will be eligible to receive an annual short-term
incentive payment (the “Short-Term Incentive”) upon the achievement of
performance objectives to be determined by SpinCo’s Chief Executive Officer
and/or the Board or a designated committee of the Board, which will be targeted
at a percentage of your Base Salary as set forth on Exhibit A attached hereto
(the “Target Short-Term Incentive”), subject to annual review in the discretion
of the Board or a designated committee of the Board.  Any such Short-Term
Incentive will be paid on the date on which short-term incentives are paid
generally to SpinCo’s executive officers, but in no event later than the
fifteenth (15th) day of the third (3rd) month following the end of the fiscal
year in which the Short-Term Incentive is earned and, unless otherwise agreed to
by the Board or a designated committee of the Board, you must be employed by
SpinCo on the payment date in order to earn such bonus.

 

5.                                      [FOR ALL CASH RETENTION AWARD: RETENTION
PAYMENT.  As a key employee, you will be eligible to receive a cash payment in
the aggregate amount set forth on Exhibit A attached hereto (the “Retention
Payment”), subject to the terms and conditions herein.

 

(a)                                 Payments. The Retention Payment will be paid
to you in installments as follows: (i) thirty-three percent (33%) of the
Retention Payment will be paid to you on, or within thirty (30) days following,
the date on which the Effective Time occurs (the “Effective Date”);
(ii) thirty-three percent (33%) of the Retention Payment will be paid to you on,
or within thirty (30) days following, the first (1st) anniversary of the
Effective Date (the “First Anniversary”); and (iii) thirty-four percent (34%) of
the Retention Payment will be paid to you on, or within thirty (30) days
following, the second (2nd) anniversary of the Effective Date (the “Second
Anniversary”), in each case, subject to your continued employment with SpinCo
through the Effective Date, the First Anniversary or the Second Anniversary, as
applicable (each such date, a “Service Date”).

 

(b)                                 Accelerated Payments. Notwithstanding
anything in Section 5(a) to the contrary:

 

(i)                                     Without Cause or for Good Reason. If
your employment is terminated by SpinCo without Cause or you resign for Good
Reason (each, as defined in your Change of Control Agreement or Severance
Agreement (each, as defined below), as applicable), in either case, prior to the
Second Anniversary, you will be entitled to receive, in addition to any payments
or benefits for which you are eligible under your Severance Agreement and/or
Change of Control Agreement, as applicable, an amount (the “Excess Amount”)
equal to the excess, if any, of (i) the then-unpaid portion of your Retention
Payment (excluding any unpaid portion for which a Service Date has occurred
prior to your termination of employment) over (ii) either (x) the aggregate
amount of the “Severance Payment” (as defined in your Severance Agreement) that
you are entitled to receive upon such termination under your Severance Agreement
or (y) the aggregate amount of cash severance that you are entitled to receive
upon such termination under your Change of Control Agreement, as applicable. 
The Excess Amount will be paid to you on or within thirty (30) days following
the date of your termination of employment.

 

(ii)                                  Death or Disability. If your employment
with SpinCo terminates due to your death or Disability (as defined below) prior
to the Second Anniversary, you

 

2

--------------------------------------------------------------------------------


 

(or your estate, as applicable) will be entitled to receive a pro-rated portion
of your Retention Payment (the “Pro-Rated Amount”) determined by multiplying
(i) the amount of the Retention Payment that you otherwise would have been
eligible to receive on the next Service Date to occur following your termination
of employment, had such termination not occurred, multiplied by (ii) a fraction,
the numerator of which is the number of days elapsed between the most recent
Service Date and the date on which your termination of employment occurs and the
denominator of which is 365.  The Pro-Rated Amount will be paid to you (or your
estate) on or within thirty (30) days following the date of your termination of
employment.  For purposes of this Section 5, “Disability” means that you are
“disabled” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended.

 

(iii)                               No Offset.  For the avoidance of doubt,
notwithstanding anything to the contrary in your Severance Agreement and/or
Change of Control Agreement, any amounts that may be or become payable to you
under this Section 5 will not offset any cash severance payments payable to you
under your Severance Agreement and/or Change of Control Agreement.

 

(c)                                  Termination of Employment. Except as
otherwise set forth in Section 5(b) above, upon your termination of employment,
you will forfeit any then-unpaid portion of your Retention Payment, excluding
any unpaid portion for which a Service Date has occurred prior to your
termination of employment.  For purposes of clarity, any transfer of your
employment between SpinCo and the Company (and/or their affiliates) prior to, on
or following the Effective Time will not constitute a termination of your
employment with the Company or SpinCo for purposes of this Section 5.]

 

[FOR ALL STOCK RETENTION AWARD: RETENTION AWARD.  As a key employee, on or
within thirty (30) days following the date on which the Effective Time occurs
(the “Effective Date”), SpinCo will grant you a long-term equity incentive award
valued at the amount set forth on Exhibit A attached hereto (the “Retention
Award”).  The Retention Award will be granted under and subject to the terms and
conditions of SpinCo’s equity incentive plan and the applicable award notice for
that grant (the “Retention Award Agreement”). The Retention Award will be
comprised of shares of SpinCo’s restricted stock, which will be subject to the
terms and conditions herein.

 

(a)                                 Vesting. The Retention Award will vest as
follows: (i) thirty-three percent (33%) of the Retention Award will be vested on
the date of grant; (ii) thirty-three percent (33%) of the Retention Award will
vest on the first (1st) anniversary of the Effective Date; and (iii) thirty-four
percent (34%) of the Retention Award will vest on the second (2nd) anniversary
of the Effective Date, in each case, subject to your continued employment with
SpinCo through each applicable vesting date.

 

(b)                                 Termination of Employment. Except as
otherwise set forth in your Retention Award Agreement or your Severance
Agreement and/or Change of Control Agreement (each, as defined below), as
applicable, upon your termination of employment, you will forfeit any
then-unvested portion of your Retention Award.]

 

[FOR STOCK/CASH COMBINATION RETENTION AWARDS: RETENTION PAYMENT AND AWARD.  As a
key employee, you will be eligible to receive a cash payment in the amount set

 

3

--------------------------------------------------------------------------------


 

forth on Exhibit A attached hereto (the “Retention Payment”) and a long-term
equity incentive award valued at the amount set forth on Exhibit A (the
“Retention Award”), in each case, subject to the terms and conditions herein.

 

(a)                                 Retention Payment. The Retention Payment
will be paid to you on or within thirty (30) days following the date on which
the Effective Time occurs (the “Effective Date”), subject to your continued
employment with SpinCo through the Effective Date.

 

(b)                                 Retention Award. The Retention Award will be
granted to you on or within thirty (30) days following the Effective Date, under
and subject to the terms and conditions of SpinCo’s equity incentive plan and
the applicable award notice for that grant (the “Retention Award Agreement”).
The Retention Award will be comprised of shares of SpinCo’s restricted stock.

 

(i)                                     Vesting. The Retention Award will vest
as follows: (i) fifty percent (50%) of the Retention Award will vest on the
first (1st) anniversary of the Effective Date, and (ii) fifty percent (50%) of
the Retention Award will vest on the second (2nd) anniversary of the Effective
Date, in each case, subject to your continued employment with SpinCo through
each applicable vesting date.

 

(ii)                                  Termination of Employment. Except as
otherwise set forth in your Retention Award Agreement or your Severance
Agreement and/or Change of Control Agreement (each, as defined below), as
applicable, upon your termination of employment, you will forfeit any
then-unvested portion of your Retention Award.]

 

6.   ANNUAL EQUITY AWARDS.  For each fiscal year of SpinCo during the term of
your employment, beginning in 2016, SpinCo anticipates that you will be eligible
to receive an annual equity award valued at the amount set forth on Exhibit A
attached hereto (the “Annual Award”).  The amount of your Annual Award will be
subject to annual review in the discretion of the Board or a designated
committee of the Board. It is anticipated that your Annual Award will be granted
in early March of each year, subject to your continued employment through the
applicable grant date, in accordance with SpinCo’s general plans, policies and
practices with respect to grants of annual equity awards to its executive
officers generally.  The Board or a designated committee of the Board, in its
sole discretion, will determine the type or types of equity that comprise each
Annual Award (which may include, without limitation, restricted stock, stock
options, performance shares and/or restricted stock units of SpinCo) as well as
the grant dates and exercise prices, in each case, in accordance with the terms
and conditions of the applicable equity plan(s) and award notice(s).

 

7.   BENEFITS; PAID TIME OFF.  During your employment with SpinCo, you will be
eligible to participate in all savings, retirement, incentive, health, welfare
and perquisite plans (including, but not limited to, medical, dental, disability
insurance, life insurance, employee stock purchase, 401(k) and deferred
compensation plans and programs) maintained or sponsored by SpinCo for its
executive officers, as in effect from time to time and subject to the terms and
conditions thereof.  In addition, you will be entitled to paid time off in
accordance with the plans, policies, programs and practices of SpinCo generally
applicable to its executive officers, as in effect from time to time. 
Notwithstanding the foregoing, nothing contained in this letter will

 

4

--------------------------------------------------------------------------------


 

require or obligate SpinCo to establish, maintain or continue any particular
employee benefit plan, program, policy or benefit.

 

8.  NON-CHANGE OF CONTROL SEVERANCE.  Effective as of the Effective Time, you
and SpinCo will execute a new severance benefit agreement substantially in the
form attached hereto as Exhibit B (the “Severance Agreement”) that will
supersede the existing severance benefit agreement between you and the Company
(the “Prior Severance Agreement”).  Subject to and upon the terms and conditions
of the Severance Agreement, subject to your timely execution and non-revocation
of a release of claims in favor of SpinCo and its affiliates, you will be
entitled to receive certain severance benefits and payments upon certain
terminations of your employment with SpinCo and its affiliates, as described on
Exhibit A attached hereto.

 

9.   CHANGE OF CONTROL SEVERANCE.  In addition, effective as of the Effective
Time, you and SpinCo will execute a new change of control agreement
substantially in the form attached hereto as Exhibit C (the “Change of Control
Agreement”) that will supersede the existing change of control agreement between
you and the Company (the “Prior Change of Control Agreement”).  Subject to and
upon the terms and conditions of the Change of Control Agreement, subject to
your timely execution and non-revocation of a release of claims in favor of
SpinCo and its affiliates, you will be entitled to receive certain severance
payments and benefits upon certain terminations of your employment with SpinCo
and its affiliates in connection with a Change of Control, as described on
Exhibit A attached hereto.

 

10.  WAIVER OF GOOD REASON.  In consideration of the benefits provided
hereunder, and notwithstanding anything to the contrary in the Prior Severance
Agreement and/or the Prior Change of Control Agreement, you hereby waive any
right you may have to resign your employment with the Company or SpinCo for
“Good Reason” for the purposes of such agreements, in each case, due to any
changes in your title and/or in the scope of your duties and responsibilities
that have occurred previously or may occur in connection with the Spin-Off. 
Further, for the avoidance of doubt, the occurrence of “Good Reason” under your
Severance Agreement and/or Change of Control Agreement will be determined by
reference to your title, duties and responsibilities as of immediately following
the Effective Time.

 

11.  RESTRICTIVE COVENANTS.  You acknowledge and agree that, during your
employment with SpinCo, you will be subject to SpinCo’s standard policies, if
any, relating to non-disparagement, non-solicitation, non-competition and
confidentiality, as set forth in the Severance Agreement, the Change of Control
Agreement and any other SpinCo policies or plans generally applicable to its
executive officers [(the “Restrictions”).  In the event that it is finally
adjudicated by a court of competent jurisdiction that you have breached any of
the Restrictions on or following the date hereof, then, in addition to any other
remedies available to SpinCo, you shall be obligated to repay to SpinCo any
portion of the Retention Payment previously paid to you and you shall forfeit
any then-unpaid portion of the Retention Payment.]

 

12.  STOCK OWNERSHIP REQUIREMENTS.  You acknowledge and agree that, following
the Effective Time and continuing through the date on which your employment with
SpinCo terminates for any reason, you will be required to comply with SpinCo’s
stock ownership requirements as in effect from time to time.

 

5

--------------------------------------------------------------------------------


 

13.  CLAWBACK AND RECOUPMENT.  All compensation and benefits payable to you by
SpinCo and/or its affiliates will be subject to any clawback or recoupment
requirements under the Dodd-Frank Wall Street Reform and Consumer Protection Act
and any clawback or recoupment policies that SpinCo and/or its affiliates may
adopt from time to time.

 

14.  WITHHOLDING.  SpinCo may withhold from any amounts payable under this
letter such federal, state, local or foreign taxes as are required to be
withheld pursuant to any applicable law or regulation.

 

15.  GOVERNING LAW.  This letter shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to principles of
conflict of laws thereof.

 

16.  ENTIRE AGREEMENT.  As of the Effective Time, this letter, together with the
Severance Agreement and the Change of Control Agreement, constitutes the final,
complete and exclusive agreement between you and SpinCo with respect to the
subject matter of this letter, and supersedes and replaces any and all other
agreements, offers or promises, whether oral or written, by SpinCo, its
affiliates, any predecessor employer (including the Company or its affiliates)
or any representative thereof, including without limitation, the Prior Severance
Agreement and the Prior Change of Control Agreement.  You agree that any such
prior agreement, offer or promise between you and SpinCo, its affiliates, any
predecessor employer (including the Company or its affiliates) or any
representative thereof, is hereby terminated and will be of no further force or
effect, and you acknowledge and agree that upon your execution of this letter,
you will have no right or interest in or with respect to any such agreement,
offer or promise.

 

17.                               SUCCESSORS; ASSIGNS.  This letter is personal
to you and, without the prior written consent of SpinCo, shall not be assignable
by you otherwise than by will or the laws of descent and distribution.

 

6

--------------------------------------------------------------------------------


 

Please confirm your acceptance of, and agreement to, the foregoing terms and
conditions by signing and dating this letter in the space provided below and
returning it to SpinCo.  Please retain one fully-executed original for your
files.

 

Sincerely,

 

 

 

EXTERRAN CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

Agreed and Accepted,

 

this    day of November, 2015:

 

 

 

 

 

By:

 

 

 

[Name]

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COMPENSATION TERMS

 

Base Salary

$[         ] per year

 

 

Target Short-Term Incentive

[  ]% of Base Salary

 

 

Annual Equity Award Value

$[         ]

 

 

Retention Payment]

$[         ]

 

 

Retention Award Value]

$[         ]

 

 

Non-Change of Control Severance

Upon a Qualifying Termination of Employment (as defined in the Severance
Agreement), subject to your timely execution and non-revocation of a release of
claims in favor of SpinCo and its affiliates, you will be eligible to receive:

·                  a lump-sum severance payment equal to (i) your Base Salary
plus (ii) your Target Short-Term Incentive plus (iii) your Target Short-Term
Incentive prorated through the date of termination plus (iv) any earned but
unpaid Short-Term Incentive for the fiscal year ending prior to the date of
termination;

·                  full accelerated vesting of your then-outstanding unvested
equity awards that would have otherwise vested during the one-year period
following your termination; and

·                  healthcare continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985 for up to one year following your
termination, to the extent permitted by applicable law.

 

 

Change of Control Severance

Upon a Qualifying Termination of Employment (as defined in the Change of Control
Agreement), subject to your timely execution and non-revocation of a release of
claims in favor of SpinCo and its affiliates, you will be eligible to receive:

·                  a lump-sum severance payment equal to (i) two times your Base
Salary plus (ii) two times your Target Short-Term Incentive plus (iii) your
Target Short Term Incentive prorated through the date of termination plus
(iv) any earned but unpaid Short-Term Incentive for the fiscal year ending prior
to the date of termination;

·                  an amount equal to two times the total employer matching
contributions that would have been credited to your account under SpinCo’s
401(k) plan and any deferred compensation plan had you made elective deferrals
or contributions during the twelve (12) months preceding your termination;

·                  any amounts previously deferred by you or earned but not
previously paid under SpinCo’s incentive and nonqualified deferred compensation
programs as of your termination date;

·                  full accelerated vesting of your then-outstanding unvested
equity awards; and

·                  healthcare continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985 for up to two years following your
termination, to the extent permitted by applicable law.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SEVERANCE AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CHANGE OF CONTROL AGREEMENT

 

2

--------------------------------------------------------------------------------